DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in the application. Claims 1-12 have been amended.
The claim interpretation under 35 U.S.C. 112(f) as identified in last OA is no longer applicable in view of amendment filed 05/17/2022. 

Response to Arguments
Applicant’s arguments filed 05/17/2022 have been fully considered but are not persuasive. Previously applied PA covers the newly amended features. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication 2009/0129663 A1), in view of Lee (US Publication 2014/0198226 A1).
As per claim 1, Chen teaches the invention substantially as claimed including an image processing apparatus (ABSTRACT; FIG. 7), comprising: 
circuitry (ABSTRACT; FIG. 7) configured to:
acquire an image data comprising image signal (FIG. 2 S10);
detect an anomaly of the image signal from each pixel of a first plurality of pixels in a specific region, wherein the specific region corresponds to the one piece of image data (FIG. 2 S12-S18 describing a process of detecting defect pixels. First a rough detection is performed in S12 in which select of N candidate defect pixels from all pixels is performed according to the luminance histogram and a first threshold. Chen sifts candidate defect pixels from all pixels according to the luminance histogram and the first threshold. As shown in FIG. 3, assume that the upper limit percentage of the first threshold is set to upper 10% and the lower limit percentage of the first threshold is set to lower 10%, pixel(s) will be selected as candidate defect pixel(s) if luminance of the pixel(s) is larger than upper 10% or smaller than lower 10% in the luminance histogram. Further FIG. 2 S14-S18 is a refined step of detection of real defect pixels. Note real defect pixels belong to a subset of the N detected defect pixels and are therefore satisfy the first threshold. See para. [0027]-[0029]); and 
change a first pixel value of each pixel of the first plurality of pixels to a second pixel value outside a specific range based on the detection of the anomaly (After detection of real defect pixels, Chen corrects the defect pixels by using at least one non-defect pixel around the real defect pixel (FIG. 2 S30). FIG. 5 shows different categories of defect pixels with respect to relation with surrounding non-defect-pixels. For example, if defect pixel is type 4-7, i.e., only one non-defect pixel can be used for compensating the real defect pixel. If the type is the type 2 or the type 3, an averaged luminance of the two non-defect pixels in identical direction can be used for compensating the real defect pixel. That is to say, in the case of type 4-7, the defect pixel value is set to be a non-defect pixel value around the defect pixel. Note the pixel value of a non-defect pixel is outside the first threshold (FIG. 3 between lower threshold and upper threshold). Similarly, in case of type 2-3, the averaged luminance is also outside the first threshold. See para. [0033]-[0034]).
Chen, however, does not teach acquiring a plurality of pieces of image data and synthesizing the plurality of pieces of image data into one piece of image data. 
Lee discloses an image processing apparatus (ABSTARCT), for performing: 
acquiring a plurality of pieces of image data (FIG. 2A “SHORT EXPOSURE IMAGE” and “LONG EXPOSURE IMAGE”; para. [0042]); and 
synthesizing the plurality of pieces of image data into one piece of image data (FIG. 1C; FIG. 3A; para. [0049]-[0050]). 
Lee further teaches detecting anomaly of a pixel representing a positional displacement of an object by comparing the plurality of pieces of image data with one another (FIG. 1C; FIG. 3A; para. [0049]-[0050]).
Taking the combined teachings of Chen and Lee as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider synthesizing a plurality of pieces of image data into one piece of image data in order to determine defective pixels due to motion artifacts with accuracy.

As per claim 4, dependent upon claim 1, Chen in view of Lee further teaches:
Setting an upper pixel value limit for each pixel of a second plurality of pixels included in the one piece of image data, and 
the second pixel value is larger than the upper pixel value limit (Chen FIG. 3 the lower 10% luminance value (lower limit for the whole image) is regarded as the upper limit for the pixels (second plurality of pixels) that are less than the lower 10%. The pixels that are lower than the lower 10% are selected as defected pixels. Chen teaches replacing these pixels using non-defect pixel values, i.e., values that are larger than the lower 10% luminance value. See FIG. 3; FIG. 5; para. [0033]-[0034]).

As per claim 5, dependent upon claim 1, Chen in view of Lee teaches an image sensor configured to supply the plurality of pieces of image data (Lee FIG. 2A; para. [0042]), and further teaches:
comparing a first piece of image data of the plurality of pieces of image data with a second piece of image data of the plurality of pieces of image data; and 
detecting, based on the comparison, the anomaly representing a positional displacement of an object in the one piece of image data (Lee FIG. 1C; FIG. 3A; para. [0049]-[0050]).

As per claim 6, dependent upon claim 5, Chen in view of Lee teaches: 
the image sensor is further configured to capture an image of a subject to generate the plurality of pieces of image data and
the first piece of image data has a different sensitivity from that of the second piece of image data (Lee: para. [0013]: “by using an image sensor, a long exposure image and a short exposure image having different exposure times”; para. [0040]; para. [0042]; FIG. 3B #330; para. [0055]-[0056]) .

As per claim 7, dependent upon claim 6, Chen in view of Lee teaches:
 the image sensor is further configured to generate the plurality of pieces of image data with different exposure times regarding a same subject (Lee FIG. 1B, 1C and 3A; para. [0038]-[0041]).

As per claim 8, dependent upon claim 1, Chen in view of Lee teaches:
an image sensor configured to capture an image of a subject to generate the plurality of pieces of image data, and further teaches detecting, in the plurality of pieces of image data, an anomaly attributable to a defect of the image sensor (Lee FIG. 1B, 1C and 3A; para. [0038]-[0041]).

Claim 12, a method claim, is rejected as applied to apparatus claim 1 above. Chen teaches a method corresponding to the apparatus of claim 1 (Chen FIG. 2). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication 2009/0129663 A1), in view of Lee (US Publication 2014/0198226 A1), as applied above to claim 1, and further in view of Kobayashi (US Publication 2013/0039561 A1).
As per claim 2, Chen in view of Lee does not teach the recited limitations. 
Kobayashi discloses an image processing method in which an offset correction unit performs an offset correction of the image data with using correction image data containing a dark current component and then performs an offset correction of the image data with using the added value (ABSTARCT). Specifically, an offset correction bias added value is calculated based on the image capturing conditions. The offset correction bias added value could be set to a suitable value greater than zero when temporal fluctuation of the dark current value of the X-ray image capturing apparatus 102 increases and pixel value of zero or less occurs, and zero otherwise (FIG. 2; para. [0030]-[0032]). 
Taking the combined teachings of Chen, Lee and Kobayashi as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider adding a uniform value to pixel values of a whole image in order to remove artifacts caused by image capturing apparatus.
Note Chen sets a lower limit for detecting defective pixels (FIG. 3 lower 10%). By adding a uniform value, the second pixel value is lower than the added uniform value.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication 2009/0129663 A1), in view of Lee (US Publication 2014/0198226 A1 and Kobayashi (US Publication 2013/0039561 A1), as applied above to claim 2, and further in view of TOKUNAGA (US Publication 2016/0239690 A1).
As per claim 3, Chen in view of Lee and Kobayashi mentions the uniform value is determined based on dark current temporal change (see rejections applied above to claim 2), but does not teach an optical black clamp value.
TOKUNAGA is evidenced that using a black clamp value to adjust output brightness of an image formed in an imaging sensor is well known and practiced (FIG. 7; para. [0079]-[0081]). 
Taking the combined teachings of Chen, Lee, Kobayashi and TOKUNAGA as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider adjusting image brightness by using a black clamp value in order to remove artifacts caused by black pixels during imaging process.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication 2009/0129663 A1), in view of Lee (US Publication 2014/0198226 A1) and Machida (US Publication 2020/0236303 A1).
As per claim 9, an independent claim, Chen in view of Lee teaches the invention as claimed including an image processing apparatus (Chen ABSTRACT; FIG. 7) comprising: 
a first circuit (Chen ABSTRACT; FIG. 7; Lee FIG. 2A) configured to:
acquire a plurality of pieces of image data;
synthesize the plurality of pieces of image data into one piece of image data;
detect an anomaly of the image signal from each pixel of a plurality of pixels in a specific region, wherein the specific region corresponds to the one piece of image data; and
change a first pixel value of each pixel of the plurality of pixels to a second pixel value outside a specific range based on the detection of the anomaly (See rejections applied to claim 1). 
Chen in view of Lee does not further teach correcting the second pixel value that is outside the specific range.  
Machida teaches correcting substance information of an abnormal pixel detected by the abnormal pixel detection unit 505 by using the neighboring pixels around the pixel (FIG. 8A-8B; para. [0049]-[0051]).
Taking the combined teachings of Chen, Lee and Machida as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider further correcting a defect pixel in order to generate a corrected image data. 

As per claim 10, dependent upon claim 9, Chen in view of Lee and Machida teaches correcting the second pixel value through interpolation processing in a spatial direction or in a time direction (Machida FIG. 8A-8B; para. [0050]-[0051]).

As per claim 11, dependent upon claim 9, Chen in view of Lee and Machida teaches:
the second circuit is further configured to detect the second pixel value of each pixel of the plurality of pixels; and correcting the second pixel value to a third pixel value (See rejections applied to claim 1 regarding Lee’s teaching. Lee teaches that different pixels can be assigned different pixel values depending on their surrounding pixels.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664